Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/25/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9,16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASANA (WO 2013084805 A1 in view of Wu et al, US 20180159045 A1.
Pertaining to claim1, Masana teaches an organic electroluminescence device comprising:
a first organic layer interposed between electrodes,
the first organic layer comprising a first compound represented by a formula (1) ( see formula (1) being the formula claimed in  in formula (2), (21) & (22)  from claims 1, 5 and 6) ,
but is silent about those electrodes  being an anode and a cathode; and
a first organic layer interposed between the anode and the cathode even though the abstract teaches about all the devices that could use an anode and cathode with the compound claimed ( see abstract) 
however, in the same filed of endeavor, Wu teaches that an organic layer disposed between the first electrode and the second electrode wherein the first and the second electrode are anode and cathode respectively. In view of Wu, it would have been obvious to one of ordinary skill in the art to use the formula (1) of Masana in that of Wu for improved A nitrogen-containing heterocyclic compound (I) as claimed in the instant application.
Pertaining to claim2, Masana teaches the organic electroluminescence device according to claim 1, wherein  R201 to R216 are not mutually bonded ( see compound 1 of Masana).
Pertaining to claim3, Masana teaches The organic electroluminescence device according to claim 1, wherein  R201 to R216 forming neither the saturated ring nor the unsaturated ring are each independently a hydrogen atom, a substituted or unsubstituted alkyl group having 1 to 50 carbon atoms, a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms, a substituted or unsubstituted heterocyclic group having 5 to 50 ring atoms, or a group represented by -N(R906)(R907), and R906 and R907 represents the same as R906 and R907 in the formula (2) ( see compound 1 of Masana).
Pertaining to claim4, Masana teaches the organic electroluminescence device according to claim 1, wherein

R201 to R2016 forming neither the saturated ring nor the unsaturated ring are each independently a hydrogen atom, or a substituted or unsubstituted aryl group having 6 to 50 ring carbon atoms ( see compound 1 of Masana).
Pertaining to claim5, Masana teaches the organic electroluminescence device according to claim 1, wherein the first compound is represented by a formula (21) below ( see compound 1).
Pertaining to claim6, Masana teaches the organic electroluminescence device according to claim 1, wherein the first compound is represented by a formula (22) below ( see compound 1 of Masana).
Pertaining to claim7, Masana teaches the organic electroluminescence device according to claim 1, wherein the first organic layer is an emitting layer ( see compound 1 of Masana).
Pertaining to claim8, Masana teaches the organic electroluminescence device according to claim 1, but silent  wherein the first compound is contained at 45 mass% or less in the first organic layer.
However , since there is second compound included in the device,  the ordinary artisan would have recognized the percent mass of a compound  to be a result effective variable affecting percent mass needed for an improved device.  Thus, it would have been obvious to choose within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
Pertaining to claim 9, Masana teaches the organic electroluminescence device according to claim 1, wherein the first organic layer further comprises a second compound ( see Masana document).
Pertaining to claim 16, Masana  in view of Wu teaches the organic electroluminescence device according to claim 1, wherein Wu further comprising a hole transporting layer between the anode and the first organic layer.
Pertaining to claim 17, Masana  in view of Wu teaches the organic electroluminescence device according to claim 1, wherein Wu further  comprising an electron transporting layer between the cathode and the first organic  layer.
Pertaining to claim 18, Masana  in view of Wu teaches an electronic device comprising the organic electroluminescence device  according to claim 1.
Pertaining to claim 19, Masana  in view of Wu teaches  ( see formula (1) of Masana) A compound represented by a formula (23).
Pertaining to claim20, Masana teaches the organic electroluminescence device according to claim 19, wherein  R201 to R216 are not mutually bonded ( see compound 1 of Masana).
Pertaining to claim21-27, Masana teaches all the limitation of claims using formula (1) of Masana.

Allowable Subject Matter
Claims 10-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819